Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines, numbers & letters are not uniformly thick and well defined, clean, durable and black, specifically figure 2 were the lines are grey and pixelated, the lines should appear the same as they do in Figure 3a (37 CFR 1.84(l)).  Also, the drawings include solid shading or grey boxes (see figures 1 and 3b for example), solid shading and the grey boxes around the figures should be avoided (37 CFR 1.84(m)).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, what the direction of “a tangential direction of the bearing” is not understood and the specification does not provide any guidance as to the metes and bounds of this recitation are.  A tangent is a line that touches a curve, but each line that can be drawn along a curve would have a different orientation and thus direction.  Thus by referencing a tangential direction of the bearing it is not understood where the tangent is being drawn to determine the direction.  It appears that Applicant may be acting as his or her own lexicographer to re define a bump that is angled relative to the radial direction of the bearing as a tangent, however this would be contrary to the standard and understood definition which is a line relative to a curve, not a radial direction.  This assumption that Applicant is acting as his or her own lexicographer is based on the specification reference to Figure 18 as showing this feature, the claim will be examined in light of figure 18 however if Applicant wishes to be a lexicographer in 
Claim 14 recites the limitation "the backing plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 12, 14, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE202018104328 (DE’328).
Regarding claim 1, DE’328 discloses a gas foil thrust bearing (10 and see attached translation discussing the working fluid as gas) comprising: multiple arcuate bearing pads (best labeled as 13, four pads shown in figure 3), each bearing pad including a top foil (14) and a compliant support element (15), each top foil having a leading edge (edge at the end the tapered end that attaches to 16), a trailing edge (opposite end that is not directly attached to 16), and a top surface (14a) that extends from the leading edge to the trailing edge, the top foil having a taper-flat-recess configuration in which the top surface includes a taper region (bent region that connects to 16) located near the leading edge, a flat land region (the rest of the top foil) located near the trailing edge, and a pocket recess (14.1) defined by a base, opposed side walls, and an end wall (multiple recesses are shown, each has a base or bottom, an end wall or closed end of each recess, and opposed side walls or the curved walls that define the shape of the recess, all groove type recesses have bottoms and side walls regardless if it’s a rectangular groove or a semicircular groove where the apex could be the base and the rest the side walls and closed grooves have an end wall, it is noted that DE’328 does not show the details of the groove shape but the groove would still have these same walls that are generic to all grooves, however it is further noted that DE’328 further states that the geometry, shape and depth can be changed thus anticipating all forms of grooves from semi-circular, triangular and rectangular).
Regarding claim 2, DE’328 discloses that the pocket recess extends along the taper region (the recesses extend in both regions of the top foil).
Regarding claim 3, DE’328 discloses that the pocket recess also extends along a portion of the flat land region (see the recesses that span both the tapered region and the flat region in Figure 3).
Regarding claim 4, DE’328 discloses that the side walls of the pocket recess are parallel (the side walls of each groove are parallel to each other keeping a constant curve and spacing throughout the length, see Figure 2 which better shows this configuration, walls can curve but still remain parallel).
Regarding claim 7, DE’328 discloses that a ratio between a taper angle and a pad angle of each top foil is approximately 0.1 to 0.7 (while not discussed in the written description this is clearly shown in figure 2, the ratio of angles being claimed is the circumferential angle of the taper to the overall circumferential angle of the whole pad, expressing the ratio as a percentage the claim is stating that the tapered part is 10-70% of the whole pad, a length/angle of the tapered region within this range is clearly shown in figure 2 where the taper region at α1 is less than 50% of the length of the pad but greater than 10%).
Regarding claim 8, DE’328 discloses that the compliant support elements (15) comprise corrugated bump foils (the attached translation calls 15 a bump foil, the waves of the bump foil form a corrugation).
Regarding claim 9, DE’328 discloses that corrugations of the bump foils extend in a radial direction of the bearing (the bearing is a thrust bearing as shown in Figure 3 the bumps run from the inner region of 16 to the outer edge in the radial direction).
Regarding claim 12, DE’328 discloses that the compliant support elements extend along the flat land region and a portion of the taper region of the top foils (see 15 in figure 3 which shows the bump foil under all of the top foil, figure 1 also indicates locations of the bumps as 5, bumps are under both regions of the pad in this figure as well).
Regarding claim 14, DE’328 discloses that the leading edges of the top foils are formed/contoured as inwardly extending lips (the ramp/taper is a lip that extends from the flat region to the leading edge and forms the leading edge) sitting on the backing plate directly (the end of the taper/lip sits directly on the back plate 16).
Regarding claim 15, DE’328 discloses an arcuate top foil (14) configured for use in a gas foil thrust bearing, the top foil comprising: a leading edge (edge at the end the tapered end that attaches to 16), a trailing edge (opposite end that is not directly attached to 16), and a top surface (14a) that extends from the leading edge to the trailing edge, the top foil having a taper-flat-recess configuration in which the top surface includes a taper region (bent region that connects to 16) located near the leading edge, a flat land region (the rest of the top foil) located near the trailing edge, and a pocket recess (14.1) defined by a base, opposed side walls, and an end wall (multiple recesses are shown, each has a base or bottom, an end wall or closed end of each recess, and opposed side walls or the curved walls that define the shape of the recess, all groove type recesses have bottoms and side walls regardless if it’s a rectangular groove or a semicircular groove where the apex could be the base and the rest the side walls and closed grooves have an end wall, it is noted that DE’328 does not show the details of the groove shape but the groove would still have these same walls that are generic to all grooves, however it is further noted that DE’328 further states that the geometry, shape and depth can be changed thus anticipating all forms of grooves from semi-circular, triangular and rectangular).
Regarding claim 16, DE’328 discloses that the pocket recess extends along the taper region (the recesses extend in both regions of the top foil).
Regarding claim 17, DE’328 discloses that the pocket recess also extends along a portion of the flat land region (see the recesses that span both the tapered region and the flat region in Figure 3).
Regarding claim 18, DE’328 discloses that the side walls of the pocket recess are parallel (the side walls of each groove are parallel to each other keeping a constant curve and spacing throughout the length, see Figure 2 which better shows this configuration, walls can curve but still remain parallel).
Regarding claim 20, DE’328 discloses that a ratio between a taper angle and a pad angle of each top foil is approximately 0.1 to 0.7 (while not discussed in the written description this is clearly shown in figure 2, the ratio of angles being claimed is the circumferential angle of the taper to the overall circumferential angle of the whole pad, expressing the ratio as a percentage the claim is stating that the tapered part is 10-70% of the whole pad, a length/angle of the tapered region within this range is clearly shown in figure 2 where the taper region at α1 is less than 50% of the length of the pad but greater than 10%).

Claim(s) 1-6, 8-9, 11, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishino, JP 2006183786.
Regarding claim 1, Ishino discloses a gas foil thrust bearing (see attached translation discussing the working fluid as gas, first paragraph under the heading “BEST-MODE”) comprising: multiple arcuate bearing pads (best labeled as 16, four pads shown in figure 2), each bearing pad including a top foil (16) and a compliant support element (18), each top foil having a leading edge (at 22), a trailing edge (opposite end to 22), and a top surface (26) that extends from the leading edge to the trailing edge, the top foil having a taper-flat-recess configuration in which the top surface includes a taper region (24) located near the leading edge, a flat land region (28) located near the trailing edge, and a pocket recess (20) defined by a base (at 34), opposed side walls (42), and an end wall (38).
Regarding claim 2, Ishino discloses that the pocket recess (20) extends along the taper region (see figure 3 showing that the open end of 20 extends into region 24).
Regarding claim 3, Ishino discloses that the pocket recess (20) also extends along a portion of the flat land region (20 extends along region 28). 
Regarding claim 4, Ishino discloses that the side walls of the pocket recess are parallel (the side wall of each groove are parallel to each other keeping a constant curve and spacing throughout the length).
Regarding claim 5, Ishino discloses that the side walls of the pocket recess are nonparallel (see figure 13 which shows an alternate shape of the pocket, labeled as 32).
Regarding claim 6, Ishino discloses the side walls of the pocket intersect at a point (R5 and R2 would intersect or come to a point just like the sides walls 60 in the instant application meet a point, the claim does not limit the sidewalls to any particular shape or extension).
Regarding claim 8, Ishino discloses that the compliant support elements (18) comprise corrugated bump foils (as illustrated this is a bump foil).
Regarding claim 9, Ishino discloses that corrugations of the bump foils extend in a radial direction of the bearing (see Figures 2 and 3 and then figure 4 which is showing a radial cross section based on the orientation of the section 3 and 4 in figure 2 each bump would extend radially outward and would thus “extend in a radial direction”).
Regarding claim 11, Ishino discloses that the compliant support elements extend only along the flat land region of the top foils (see figure 3, the bump foil is only in region 28 not region 24).
Regarding claim 14, Ishino discloses that the leading edges of the top foils are formed/contoured as inwardly extending lips (the ramp/taper is a lip that extends from the flat region to the leading edge and forms the leading edge) sitting on the backing plate directly (the end of the taper/lip sits directly on the back plate 14).
Regarding claim 15, Ishino discloses an arcuate top foil (16) configured for use in a gas foil thrust bearing, the top foil comprising: a leading edge (at 22), a trailing edge (opposite end to 22), and a top surface (26) that extends from the leading edge to the trailing edge, the top foil having a taper-flat-recess configuration in which the top surface includes a taper region (24) located near the leading edge, a flat land region (28) located near the trailing edge, and a pocket recess (20) defined by a base (at 34), opposed side walls (42), and an end wall (38).
Regarding claim 16, Ishino discloses that the pocket recess (20) extends along the taper region (see figure 3 showing that the open end of 20 extends into region 24).
Regarding claim 17, Ishino discloses that the pocket recess (20) also extends along a portion of the flat land region (20 extends along region 28). 
Regarding claim 18, Ishino discloses that the side walls of the pocket recess are parallel (the side wall of each groove are parallel to each other keeping a constant curve and spacing throughout the length).
Regarding claim 19, Ishino discloses that the side walls of the pocket recess are nonparallel (see figure 13 which shows an alternate shape of the pocket, labeled as 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over DE202018104328 (DE’328) or Ishino, JP 2006183786, as each applied to claim 8, in view of Omori, USP 10,138,934.
Regarding claim 10, DE’328 and Ishino do not disclose that corrugations of the bump foils extend in a tangential direction of the bearing.
Omori teaches that the corrugations of a bump foil in a thrust bearing can extend in a tangential direction of the bearing (see Figures 3, 4c, 4d for example that show the bumps 23 of the foil extending at an angle relative to the radial direction of the bearing, as best understood this is the same tangential direction that is illustrated in the instant application in figure 18).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify DE’328 or Ishino and use another known bump foil configuration where the corrugations extend in a tangential direction of the bearing, as taught by Omori, since substituting between different bump foil configurations both used in a thrust type gas foil bearing regardless of the shape of the bump foil the bump foil still provides a compliant supporting for the top foil and does not alter the overall function of the bearing.  Substituting one known bump foil configuration for another known configuration is not inventive as regardless of the shape/extension of the bumps in the foil the bump foil layer performs the same function.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE202018104328 (DE’328) or Ishino, JP 2006183786, as each applied to claim 1, in view of Heshmat, USP 4,277,112.
DE’328 and Ishino do not disclose that the leading edges of the top foils are supported by shims.
Heshmat teaches that the top foil can be configured such that a leading edge (at 45, see figure 3) is supported by a shim (44).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify DE’328 or Ishino and use a shim to secure the leading edge to the backing plate, like the shim taught by Heshmat, since substituting between different known foil attachment methods that secure the foil to the backing plate element provides the same predictable result of holding the top foil in place and regardless of how the top foil is secured the working surfaces (taper, recess and flat regions) of the foil all function the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USP 9,157,473 and 4,296,976 disclose different foil configurations that included bumps or corrugations that extend in the radial direction and would be relevant to claim 9.
USP 10,161,444 discloses a set of tangential corrugations and would also be relevant to claim 10.
WO2016/129579 and US PGPub 2012/0207414 discloses different forms of attachment lips that extend inward to directly connect to the backing plate and would be pertinent to claim 14 if the lip is further defined.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656